DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Webb et al. (US 2016/0233298) (hereafter Webb).
Regarding claim 1, Webb discloses an integrated circuit structure, comprising: 
a semiconductor fin 804 (Figs. 8A and 8B, paragraph 0056) having a cut (region between first 804 and second 804 from the left corner of Figs. 8A and 8B) along a length of the semiconductor fin 804 (Figs. 8A and 8B); and 
a gate endcap isolation structure (820 and 852 in Fig. 8A, paragraph 0056) having a first portion 820 (Fig. 8A) parallel with the length of the semiconductor fin 804 (Fig. 8A) and spaced apart from the semiconductor fin 804 (Fig. 8A), and the gate endcap isolation structure (820 and 852 in Fig. 8A) having a second portion 852 (Fig. 8A) in a location of the cut (region between first 804 and second 804 from the left corner of Figs. 8A and 8B) of the semiconductor fin 804 (Fig. 8A) and in contact with the semiconductor fin 804 (Fig. 8A).  
Regarding claim 2, Webb further discloses the integrated circuit structure of claim 1, wherein the gate endcap isolation structure (820 and 852 in Fig. 8A) has an upper surface above an upper surface of the semiconductor fin 804 (Fig. 8A).  
Regarding claim 3, Webb further discloses the integrated circuit structure of claim 1, wherein the gate endcap isolation structure (820 and 852 in Fig. 8B, paragraph 0056) has an upper surface (see Fig. 8B, wherein top surfaces of 820 and 804 are co-planar) approximately co-planar with an upper surface of the semiconductor fin 804 (Fig. 8B).  
Regarding claim 4, Webb further discloses the integrated circuit structure of claim 1, wherein the gate endcap isolation structure (820 and 852 in Fig. 8A, paragraph 0056) comprises a lower dielectric portion 852 (Fig. 8A) and a dielectric cap 820 (Fig. 8A) on the lower dielectric portion 852 (Fig. 8A).  
Regarding claim 7, Webb further discloses the integrated circuit structure of claim 1, further comprising: a gate electrode 850 (Fig. 8A, paragraph 0056) over the second portion 852 (Fig. 8A) of the gate endcap isolation structure (820 and 852 in Fig. 8A) and over the semiconductor fin 804 (Fig. 8A) at the location of the cut (region between first 804 and second 804 from the left corner of Figs. 8A and 8B) of the semiconductor fin 804 (Figs. 8A and 8B).  
Regarding claim 8, Webb discloses an integrated circuit structure, comprising: 
a first semiconductor fin (first 804 from the left corner of Figs. 8A and 8B, paragraph 0056) having a cut (right lateral surface of first 804 from the left corner of Figs. 8A and 8B) along a length (vertical length of first 804 from the left corner of Fig. 8B) of the first semiconductor fin; 
a second semiconductor fin (second 804 from the left corner of Figs. 8A and 8B, paragraph 0056) having a cut (left lateral surface of second 804 from the left corner of Figs. 8A and 8B) along a length (vertical length of second 804 from the left corner of Fig. 8B) of the second semiconductor fin; and 
a gate endcap isolation structure (820 and 852 in Fig. 8A, paragraph 0056) having a first portion 820 (Fig. 8A) between the first semiconductor fin (first 804 from the left corner of Figs. 8A and 8B) and the second semiconductor fin (second 804 from the left corner of Figs. 8A and 8B), the first portion 820 (Fig. 8B) of the gate endcap isolation structure parallel with the lengths (vertical lengths of first 804 and second 804 from the left corner of Fig. 8B) of the first (first 804 from the left corner of Fig. 8B) and second semiconductor fins (second 804 from the left corner of Fig. 8B) and spaced apart from the first (first 804 from the left corner of Fig. 8B) and second semiconductor fins (second 804 from the left corner of Fig. 8B), and the gate endcap isolation structure having a second portion 852 (Fig. 8A) in a location of the cuts (region between first 804 and second 804 from the left corner of Figs. 8A and 8B) of the first (first 804 from the left corner of Fig. 8A) and second semiconductor fins (second 804 from the left corner of Fig. 8A) and in contact with the first (first 804 from the left corner of Fig. 8A) and second semiconductor fins (second 804 from the left corner of Fig. 8A).  
Regarding claim 9, Webb further discloses the integrated circuit structure of claim 8, wherein the gate endcap isolation structure (820 and 852 in Fig. 8A, paragraph 0056) has an upper surface above an upper surface of the first semiconductor fin (first 804 from the left corner of Fig. 8A) and above an upper surface of the second semiconductor fin (second 804 from the left corner of Fig. 8A).  
Regarding claim 10, Webb further discloses the integrated circuit structure of claim 8, wherein the gate endcap isolation structure (820 and 852 in Fig. 8B, paragraph 0056) has an upper surface approximately co-planar (see Fig. 8B, wherein top surfaces of 820 and 804 are co-planar) with an upper surface of the first semiconductor fin (first 804 from the left corner of Fig. 8B) and approximately co-planar with an upper surface of the second semiconductor fin (second 804 from the left corner of Fig. 8B).  
Regarding claim 12, Webb discloses a computing device 900 (Fig. 9, paragraph 0070) comprising: 
a board 902 (Fig. 9, paragraph 0070); and 
a component 800 (Fig. 8A, paragraph 0056) coupled (see paragraph 0070, wherein “a computing device 900 in accordance with one implementation of the invention”) to the board 902 (Fig. 9), 
the component 800 (Fig. 8A) including an integrated circuit structure 800 (Fig. 8A), comprising: 
a semiconductor fin 804 (Figs. 8A and 8B, paragraph 0056) having a cut (region between first 804 and second 804 from the left corner of Figs. 8A and 8B) along a length of the semiconductor fin 804 (Figs. 8A and 8B); and 
a gate endcap isolation structure (820 and 852 in Fig. 8A, paragraph 0056) having a first portion 820 (Fig. 8A) parallel with the length of the semiconductor fin 804 (Fig. 8A) and spaced apart from the semiconductor fin 804 (Fig. 8A), and the gate endcap isolation structure (820 and 852 in Fig. 8A) having a second portion 852 (Fig. 8A) in a location of the cut (region between first 804 and second 804 from the left corner of Figs. 8A and 8B) of the semiconductor fin 804 (Fig. 8A) and in contact with the semiconductor fin 804 (Fig. 8A).  
Regarding claim 13, Webb further discloses the computing device of claim 12, further comprising: a memory (see paragraph 0071, wherein “volatile memory (e.g., DRAM), non-volatile memory (e.g., ROM), flash memory”) coupled to the board 902 (Fig. 9).  
Regarding claim 14, Webb further discloses the computing device of claim 12, further comprising: a communication chip 906 (Fig. 9, paragraph 0072) coupled to the board 902 (Fig. 9).  
Regarding claim 15, Webb further discloses the computing device of claim 12, further comprising: a camera (see paragraph 0071, wherein “camera”) coupled to the board 902 (Fig. 9).  
Regarding claim 16, Webb further discloses the computing device of claim 12, further comprising: a battery (see “BATTERY” in Fig. 9) coupled to the board 902 (Fig. 9).  
Regarding claim 17, Webb further discloses the computing device of claim 12, further comprising: an antenna (see paragraph 0071, wherein “antenna”) coupled to the board 902 (Fig. 9).  
Regarding claim 18, Webb further discloses the computing device of claim 12, wherein the component 800 (Fig. 8A, paragraph 0056) is a packaged integrated circuit die 904 (Fig. 9, paragraph 0073).  
Regarding claim 19, Webb further discloses the computing device of claim 12, wherein the component 800 (Fig. 8A, paragraph 0056) is selected from the group consisting of a processor 904 (Fig. 9, paragraph 0073), a communications chip, and a digital signal processor .  
Regarding claim 20, Webb further discloses the computing device of claim 12, wherein the computing device 900 (Fig. 9, paragraph 0076, wherein “a laptop, a netbook, a notebook, an ultrabook, a smartphone, a tablet, a personal digital assistant (PDA), an ultra mobile PC, a mobile phone, a desktop computer, a server, a printer, a scanner, a monitor, a set-top box, an entertainment control unit, a digital camera, a portable music player, or a digital video recorder”) is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set- top box.

Allowable Subject Matter
1. 	Claims 5, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 5 would be allowable because a closest prior art, Webb et al. (US 2016/0233298), discloses a gate endcap isolation structure (820 and 852 in Fig. 8A, paragraph 0056) but fails to disclose the gate endcap isolation structure comprises a vertical seam centered within the gate endcap isolation structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated circuit structure, comprising: the gate endcap isolation structure comprises a vertical seam centered within the gate endcap isolation structure in combination with other elements of the base claim 1. 
In addition, claim 6 would be allowable because a closest prior art, Webb et al. (US 2016/0233298), discloses a semiconductor fin 804 (Figs. 8A and 8B, paragraph 0056) having a cut (region between first 804 and second 804 from the left corner of Figs. 8A and 8B) along a length of the semiconductor fin 804 (Figs. 8A and 8B) but fails to disclose the semiconductor fin comprises a scalloped surface at the location of the cut of the semiconductor fin. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated circuit structure, comprising: the semiconductor fin comprises a scalloped surface at the location of the cut of the semiconductor fin in combination with other elements of the base claim 1.
Furthermore, claim 11 would be allowable because a closest prior art, Webb et al. (US 2016/0233298), discloses a first semiconductor fin (first 804 from the left corner of Figs. 8A and 8B, paragraph 0056) having a cut (right lateral surface of first 804 from the left corner of Figs. 8A and 8B) along a length (vertical length of first 804 from the left corner of Fig. 8B) of the first semiconductor fin; and a second semiconductor fin (second 804 from the left corner of Figs. 8A and 8B, paragraph 0056) having a cut (left lateral surface of second 804 from the left corner of Figs. 8A and 8B) along a length (vertical length of second 804 from the left corner of Fig. 8B) of the second semiconductor fin but fails to teach the first semiconductor fin comprises a scalloped surface at the location of the cut of the first semiconductor fin, and wherein the second semiconductor fin comprises a scalloped surface at the location of the cut of the second semiconductor fin. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites an integrated circuit structure, comprising: the first semiconductor fin comprises a scalloped surface at the location of the cut of the first semiconductor fin, and wherein the second semiconductor fin comprises a scalloped surface at the location of the cut of the second semiconductor fin in combination with other elements of the base claim 8. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813